Exhibit 10.1

THIRD AMENDMENT TO THE AMENDED AND RESTATED

ALFA INSURANCE POOLING AGREEMENT

This Third Amendment (“Amendment”) is to that certain Amended and Restated
Insurance Pooling Agreement (“Pooling Agreement”), as same may be amended from
time to time and is made and agreed to between and among Alfa Mutual Insurance
Company (“AMI”), and Alfa Mutual Fire Insurance Company, Alfa Mutual General
Insurance Company, Alfa Specialty Insurance Corporation, Alfa Insurance
Corporation, Alfa General Insurance Corporation, Alfa Alliance Insurance
Corporation and Alfa Vision Insurance Corporation (hereinafter sometimes
referred to as the “Associate Companies”).

AMI and the Associate Companies hereby ratify, confirm, and agree to all of the
terms and provisions of said Pooling Agreement, except as said terms and
provisions may be directly modified by this Amendment. (This Amendment shall
apply to all policies in force as well as all policies new and renewed at the
opening of business 12:01 a.m., January 1, 2007).

Said Pooling Agreement shall be amended as follows:

1. In Sections 1.2, 1.3 and 1.5 of Part I, any references to “Alfa Mutual Fire
Insurance Company resulting from the Quota Share Reinsurance Treaty with
Virginia Mutual Insurance Company” and “Alfa Mutual Fire Insurance Company
resulting from the Intercompany Fire Reinsurance Arrangement with Alfa Mutual
Insurance Company” shall be deleted in their entirety, and any references to
“Texas State and County Mutual Fire Insurance Company” shall be changed to “Home
State County Mutual Insurance Company”.

2. Section 2.2 of Part I shall be deleted in its entirety and replaced with the
following:

In the event of the insolvency of any of the ceding companies, any claims for
reinsurance hereunder shall be payable by the accepting companies directly to
the ceding company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the ceding company under the
contracts insured or insurance ceded without diminution because of the
insolvency of any of the ceding companies.

The receiver, liquidator or statutory successor of the insolvent ceding company
shall give written notice to the accepting companies of any impending claim
against the ceding company under any contracts insured or insurance ceded under
this Agreement, indicating the policy or contract insured which would involve a
possible liability on the part of the accepting companies, within a reasonable
time after such claim is filed in the insolvency proceeding. While waiting for
the settlement of the claim, the accepting companies, at their expense, may
investigate such claim and interpose in the proceeding where such claim is to be
adjudicated, any defense they consider available to the ceding company or its
receiver, liquidator or statutory successor. The expense thus incurred by the
accepting companies shall be chargeable, subject to court approval, against the
ceding

 

49



--------------------------------------------------------------------------------

company as part of the expense of liquidation. The expense shall be chargeable
to the extent of the proportionate share of the benefit that accrues to the
ceding company solely as a result of the defense undertaken by the accepting
companies.

It is further understood and agreed that, in the event of the insolvency of the
ceding company, the contracts insured or the insurance ceded under this
Agreement shall be payable directly by the accepting companies to the ceding
company or to its liquidator, receiver or statutory successor, except (a) where
this Agreement specifically provides another payee of such reinsurance in the
event of the insolvency of the ceding company, or (b) where the accepting
companies, with the consent of the direct insured, have assumed the policy
obligations of the ceding company as direct obligations of the accepting
companies to the payees under such policies and in substitution for the
obligations of the ceding company to such payees.

3. In Part II, Sections 1.1 and 1.2, all references to “the provisional
commission rate of 20%” shall be deleted and replaced with “a rate equal to its
pooled underwriting expense ratio for the most recently filed financial
statements”.

4. In Part II. Section 1.3, the reference to the “20% provisional” shall be
deleted in its entirety.

5. In Part 2, Section 1.4, the word “provisional” shall be deleted, and
“December 31, 2005” shall be deleted and substituted with “of the year-end
immediately preceding the transfer of unearned premium”.

The Effective Date of this Third Amendment shall be January 1, 2007.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to the Pooling
Agreement to be executed on this 19th day of April, 2007.

 

ATTEST:     ALFA MUTUAL INSURANCE COMPANY

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

ATTEST:     ALFA MUTUAL FIRE INSURANCE COMPANY

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

ATTEST:     ALFA MUTUAL GENERAL INSURANCE COMPANY

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

ATTEST:     ALFA INSURANCE CORPORATION

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

 

50



--------------------------------------------------------------------------------

ATTEST:     ALFA GENERAL INSURANCE CORPORATION

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

ATTEST:     ALFA SPECIALTY INSURANCE CORPORATION

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

ATTEST:     ALFA VISION INSURANCE CORPORATION

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

ATTEST:     ALFA ALLIANCE INSURANCE CORPORATION

/s/ H. Al Scott

Secretary

   

/s/ Jerry A. Newby

President

 

51